DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Osario (Pub. No.: US 2012/0083700) in view of Zhang et al (Pub. No.: US 2009/0093403).
Regarding claim 1, 4, Osario discloses a method for modeling brain dynamics in normal and diseased states (seizure) [see 0110] the method comprising:
generating a plurality of distinct seizures types [see 0043] by disclosing classify their type (e.g., epileptic vs non-epileptic seizures; primarily vs secondarily generalized seizures; generalized vs partial seizures; complex vs., simple partial seizures [see 0043];
obtaining distinct electroencephalography (EEG) signatures [see 0044,0050] by disclosing epileptic event detection exclusively based on brain electrical signals such as EEG [see 0044, 0050],
distinct functional magnetic resonance imaging (fMRI) images for the plurality of distinct seizure types [see 0211];
generating a model based on the obtained EEG signatures and fMRI images and obtaining a first image of a seizure in a patient [see 0210-0211] by disclosing neural imaging or brain imaging signals may be provided, including, for example functional Magnetic Resonance Imaging (fMRI) [see 0211], . Osario discloses imaging of the patient maybe used qualitatively or quantitatively to detect and/or validate the detection of seizures [see 0110],
Osario doesn't disclose Identifying a network of the model activated by the optogenetic stimulation based on the first image.
Nonetheless, Zhang et al disclose monitoring the seizure through linked brain networks with optogenetic functional magnetic resonance imaging (fMRI) [see 0156,0168],
Therefore, it is obvious to one with ordinary skill in the art at the time the invention was made and would have been motivated to combine Osario and Zhang et al by using a network of the model activated by the optogenetic stimulation based on the first image; for monitoring the seizure [see 0156, 0168, Zhang et al].

Regarding claims 2-3, Osario discloses obtaining a first image of a seizure in a second patient [see 0110, 0210-0211] by disclosing neural imaging or brain imaging signals may be provided, including, for example functional Magnetic Resonance Imaging (fMRI) [see 0211]. Osario discloses imaging of the patient maybe used qualitatively or quantitatively to detect and/or validate the detection of seizures [see 0110].

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranjbaret al (Automatic Focal Seizure Suppression System: An Application of Optogenetic Gene Silencing) in view of Osario (Pub. No.: US 2012/0083700) and further in view of Zhang et al (Pub. No.: US 2009/0093403) and in view of deCharms (Pub. No.: US 2004/0092809)

Regarding claims 6-7, 12-13, Ranjbaret al disclose modeling brain dynamics in normal and diseased states [see Page E23], the method comprising creating a diseased state model in a brain [see Page E23],
Ranjbaret al disclose categorizing the model based on optogenetic stimulation and functional magnetic resonance imaging (fMRI) imaging.
Ranjbaret al don't disclose optogenetically stimulating pyramidal neurons to generate a seizure in a patient and monitoring seizure activity through brain networks using optogenetic functional magnetic resonance imaging to map a plurality of seizure activity locations and categorizing the diseased state model to determine a neurophysiological basis for the seizure based on optogenetic stimulation functional magnetic resonance imaging (fMRI) imaging
Nonetheless, Zhang et al disclose optogenetically stimulating pyramidal neurons to generate a seizure in a patient [0074] and monitoring seizure activity through brain networks using optogenetic functional magnetic resonance imaging to mapa plurality of seizure activity locations [see 0156,0168].
In addition, Osario et al disclose categorizing the model based on optogenetic stimulation and functional magnetic resonance imaging (fMRI) imaging to qualitatively or quantitatively detect and/or validate the detection of seizures [see 0110].
Ranjbaret al, Osario et al and Zhang et a I don't disclose a plurality of seizure activity locations Nonetheless, deCharms discloses a plurality of seizure activity locations [see 0505-0506, figs 4; 0134,0178-0179], deCharms discloses measure a degree of activation of different regions during a seizure, and the impact of particular medications on the activations of these areas during a seizure. This may be used to determine which medications are most likely to prevent or ameliorate seizure activity. This is made possible because the area of a seizure focus will typically show increased neurophysiological activation during a seizure, and hence is localized using these techniques and apparatus. The time course of a seizure may also be accurately mapped in three dimensions and in time [see 0506].
Therefore, it is obvious to one with ordinary skill in the art at the time the invention was made and would have been motivated to combine Ranjbar et al, Osario et al deCharms and Zhang et al by
optogenetically stimulating pyramidal neurons to generate a seizure in a patient and monitoring seizure activity through brain networks using optogenetic functional magnetic resonance imaging for monitoring the seizure and by categorizing the model based on optogenetic stimulation and functional magnetic resonance imaging (fMRI) imaging; in order to qualitatively or quantitatively detect and/or validate the detection of seizures [see 0110, Osario] and to map a plurality of seizure activity locations; to measure a degree of activation of different regions during a seizure, and the impact of particular medications on the activations of these areas during a seizure. This may be used to determine which medications are most likely to prevent or ameliorate seizure activity [see 0506, deCharms],

Regarding claim 8, Ranjbar et al disclose further measurements are made using EEG [see Page E23],

Regarding claim 9, Ranjbar et al disclose wherein the diseased state model is a model of a seizure [see Page E23],

Regarding claim 10, Ranjbar et al disclose wherein the diseased state mode is an animal model of a seizure [see Page E23],

Regarding claim 11, Ranjbar et al disclose using the animal model of the seizure for neurostimulation and drug design [see Page E23],

Claims 14-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (Pub. No.: US 2009/0093403) in view of deCharms (Pub. No.: US 2004/0092809).
Regarding claim 14, Zhang et al disclose a system for modeling brain dynamics in normal and diseased states, the method comprising:
a light generating component for optogenetically stimulating pyramidal neurons to generate a seizure in a patient [see 0013,0017, 0019,0168];
monitoring the seizure through linked brain networks with optogenetic functional magnetic resonance imaging (ofMRI) to map a plurality of seizure locations [see 0156,0168];
measuring local field potentials at the location of ofMRI activity [see 0042, 0044-0045, 0047, 0074].
Zhang et al don't disclose a plurality of seizure activity locations and a processor for determining a neurophysiological basis for the seizure based on the measured local field potentials; image component and measuring component.
Nonetheless, deCharms discloses a plurality of seizure activity locations [see 0505-0506, figs 4] a processor for determining a neurophysiological basis for the seizure based on the measured local field potentials [see 0505-0506, claim 1]; image component and measuring component [see 0134, 0178-0179].
deCharms discloses measure a degree of activation of different regions during a seizure, and the impact of particular medications on the activations of these are as during a seizure. This may be used to determine which medications are most likely to prevent or ameliorate seizure activity. This is made possible because the area of a seizure focus will typically show increased neurophysiological activation during a seizure, and hence is localized using these techniques and apparatus. The time course of a seizure may also be accurately mapped in three dimensions and in time [see 0506],
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Zhang et al and deCharms by using image component and measuring component and a processor for determining a neurophysiological basis for the seizure based on the measured local field potentials; to measure a degree of activation of different regions during a seizure, and the impact of particular medications on the activations of these are as during a seizure. This may be used to determine which medications are most likely to prevent or ameliorate seizure activity [see 0506, deCharms] and because these technologies overcome the obstacle of measuring the activity in localized regions internal to the brain without substantial contamination from surrounding and intervening tissue [see 0179].

Regarding claim 15, Zhang et al disclose optogenetically stimulating is accomplished without incurring direct stimulation of inhibitory interneurons or fibers of passage [see 0067-0068,0106],

Regarding claim 16, Zhang et al disclose optogenetically stimulating is accomplished utilizing frequency stimulation of below 20 Hz to generate short lasting activity [see 0072]

Regarding claim 17, Zhang et al disclose optogenetically stimulating is accomplished utilizing frequency stimulation of 6-10 Hz to generate short lasting activity [see 0072]

Regarding claim 18, Zhang et al disclose optogenetically stimulating is accomplished with frequency stimulation above 20 Hz [see 0072].

Regarding claim 19, Zhang et al disclose optogenetically stimulating is accomplished utilizing frequency stimulation of 20-60 Hz to generate long lasting activity [see 0072].

Regarding claim 20, Zhang et al disclose optogenetically stimulating is accomplished with 40Hz light stimulation [see 0072].

Regarding claim 21, Zhang et al disclose applying at least one of blue and yellow light to optogenetically trigger the neurons [see 0065].

Regarding claim 22, Zhang et al disclose wherein blue light is delivered in 1, 10,60, or 100 cycles per second [see 0079].

Regarding claim 23, Zhang et al disclose wherein blue light is delivered in 1, 10,60, or 100 cycles per second for 20 seconds every minute for a total of six minutes while scanning the brain [see 0071,0074],

Claims 5, 11 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Ranjbaret al (Automatic Focal Seizure Suppression System: An Application of Optogenetic Gene Silencing) in view of Osario (Pub. No.: US 2012/0083700) and further in view of Zhang et al (Pub. No.: US 2009/0093403) and in view of deCharms (Pub. No.: US 2004/0092809) as applied to claim 6 above and further in view of Gurd et al (Pub. No.: US 2010/0160240).
Regarding claims 5, 11, Ranjbaret al, deCharms, Zhang et al and Osario don't disclose wherein the seizure is generated from by at least one of dorsal CA1 stimulation, intermediate CA1 stimulation, ventral CA1 stimulation or subiculum stimulation.
Nonetheless, Gurd et al disclose dorsal CA1 stimulation and ventral CA1 [see 0172-0173, and claim 20],
Therefore, it is obvious to one with ordinary skill in the art at the time the invention was made and would have been motivated to combine Ranjbar et al, Osario, Zhang et al and Gurd et al by stimulating dorsal CA1; in order assess cell loss in these brain regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793